Title: From Thomas Jefferson to Joseph Dougherty, 31 July 1806
From: Jefferson, Thomas
To: Dougherty, Joseph


                        
                            Th: Jefferson to mr. Dougherty
                            
                            Monticello. July 31. 06.
                        
                        In the first place say not a word on the subject of this letter but to mr Perry, the person who delivers it
                            to you. he comes in pursuit of a young mulatto man, called Joe, 26. years of age, who ran away from here the night of the
                            29th. inst. without the least word of difference with any body, & indeed having never in his life recieved a blow from
                            any one. he has been about 12. years working at the blacksmith’s trade. we know he has taken the road towards Washington,
                            & probably will be there before the bearer. he may possibly trump up some story to be taken care of at the President’s
                            house till he can make up his mind which way to go; or perhaps he may make himself know to Edy only, as he was formerly
                            connected with her. I must beg of you to use all possible diligence in searching for him in Washington & George town,
                            and if you can find him, have aid with you to take him as he is strong & resolute; & have him delivered to mr Perry.
                            as the latter is a stranger, & would not know how to seek for him, I have advised him to take quarters where you can see
                            him often, but to keep within doors himself, lest he should be seen by the runaway. relying on your exertions on this
                            occasion I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    